Mr. Chief Justice Lawrence delivered the opinion of the Court: This was an action brought by Albert Wade against Atkins and Job, on a note for $1,000, given by the latter to the former. The defendant Atkins, testified that he went to a bank in Alton to borrow some money; that Edward Wade, an officer in the bank, told him they had none in the bank to lend, but perhaps his brother, Albert Wade, could let him have it, and he would let him know in a few days, whereupon defendant left the note with Edward Wade, and never heard of it again for seventeen months, and never received any money on it. On the other hand, Edward Wade testifies that he did let Atkins have the money on the note, and that he now has the check on which it was drawn. Job, the other maker of the note, knows nothing about the transaction, as the money was to be obtained by and for Atkins. We are of opinion the jury, in finding for the defendants on this evidence, found clearly against its weight. On the one side are the note, which of itself makes out a prima facie case, and the positive testimony of a witness having no interest in the result of the suit; and on the other, is only the evidence of the party responsible for the money. Not only this, but the evidence for the plaintiff is in no way inconsistent with ordinary experience, while the testimony of Atkins represents him as anxious to obtain a thousand dollars, as leaving his note with Edward Wade in order that the money might be procured from plaintiff, and yet never returning to procure the money, but obtaining it elsewhere, and never looking after his note. Men do not ordinarily thus act. We are satisfied the case should go before another jury. The judgment is reversed and the cause remanded. Judgment reversed.